Citation Nr: 1139936	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for retinitis as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Snelling, Minnesota.  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had service aboard the U.S.S. Blandy offshore, in the open waters of the Republic of Vietnam in 1968.

2.  There is no competent credible evidence of record that the Veteran was on the ground in Vietnam or on the inland waterways of Vietnam.

3.  The competent credible evidence of record does not reflect that the Veteran was exposed to Agent Orange, or any other herbicide, in service.

4.  The Veteran was diagnosed with diabetes mellitus in 2008, approximately 40 years after separation from service.

5.  The earliest clinical evidence of retinopathy and possible peripheral neuropathy is in approximately 2008, approximately 40 years after separation from service. 


6.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's diabetes mellitus is causally related to active service.

7.  The Veteran is service connected for tinnitus and thickening of the right great toe nail.

8.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has peripheral neuropathy and/or retinopathy causally related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy was not incurred in or aggravated by active service,  nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2011).

3.  Retinopathy was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in August 2008 (diabetes) and February 2009 (secondary disabilities), VA notified the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of a disability rating and effective date in the event of award of the benefit(s) sought.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private treatment records, a photocopy of an article, National Archive and National Personnel Record Center responses to VA requests for information, and deck logs from the U.S.S. Blandy.  Additionally, the claims file contains the statements of the Veteran.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  In addition, the Board has reviewed the Veteran's dates of service in the Vietnam vicinity and has reviewed VA lists of ships in that area and whether they docked or went into the inland waterways.  An August 2010 Social Security Administration (SSA) National Records Center response reflects that the SSA does not have any medical records for the Veteran.  Based on the foregoing, the Board finds that VA does not have a further duty to assist the Veteran in obtaining evidence.

The Board finds that a VA examination with regard to the issue on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the STRs are negative for any complaint of, or treatment for, diabetes mellitus, or associated disabilities.  Moreover, the evidence of record does not support the Veteran's contention that he was exposed to herbicides in service, and there is no indication that the Veteran has diabetes mellitus, peripheral neuropathy and retinopathy causally related to active service.  As the record does not establish the occurrence of an event in service, to which current disability may be related, or continuity of symptomatology since service, a VA examination is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  


Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence or aggravation of certain chronic diseases, including malignant tumors, may be presumed if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The first element of a claim for service connection is that there must be evidence of a current disability.  Private medical records dated in July 2008 reflect a new diagnosis of diabetes mellitus.  Therefore, the first element has been met.

The Board will first consider the presumption of herbicide exposure.  VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.

The Board notes further that in January 2010 and June 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The Veteran's ship is not among those listed.  The Board also notes that a February 2009 VA Compensation & Pension Service Bulletin, which in pertinent part indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked on shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.

Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  In that decision, the Federal Circuit reversed an earlier United States Court of Appeals for Veterans Claims  ruling, in which the Court rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that required the service member's presence at some point on the landmass or the inland waters of Vietnam.  

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  

The Veteran has averred several possibilities for exposure to herbicides.  He has averred that the U.S.S. Blandy anchored in Da Nang Harbor, that the ship was "attacked erroneously by the US Airforce [sic] and it is presumed there was a transfer of Agent Orange herbicide during this exposure", that the drinking water contained herbicides, and that he was on a river patrol.  The Board finds, as discussed below, that the Veteran is not entitled to the presumption of herbicide exposure, and there is no competent credible evidence of any such exposure. 

The Veteran has stated, and the records confirm, that he served on the U.S.S. Blandy in the waters near Vietnam in 1968.  The U.S.S. Blandy (DD 943) is a destroyer as evidenced by the "DD" in the hull numbers.  Destroyers operated at varying distances off the Vietnam coast along the offshore "gun line".  (The Veteran avers that the ship was as close as 200 to 300 yards to land at times).  These ships are referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and went ashore.  There is no such competent and credible evidence of record.

The Veteran has not averred that the U.S.S. Blandy docked on shore.  Moreover, there is no evidence of record of such service.  The U.S.S. Blandy is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  

The Veteran avers that on one occasion, the ship anchored in Da Nang Harbor.  He has not averred that he actually went ashore.  It is VA's policy that service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient for the presumption of herbicide exposure.  

The Veteran has averred that he was on a inland river of Vietnam.  In his VA Form 21-526, the Veteran avers that he was assigned to river patrols, and "were up river in several spots."  He testified at the Board hearing, that "we went up one river but it was just slightly over the border in North Vietnam."  (See Board hearing transcript, page 4.)  As noted above, the U.S.S. Blandy is a destroyer.  Destroyers primarily operated in the deep blue waters.  There are no military records in the claims file which reflect that the U.S.S. Blandy went on an inland river.  It is not listed by VA as a ship that went inland.  In addition, the Veteran has not provided any dates of the alleged incident from which VA could attempt to find verification.  He has not averred that he was on any specific patrol boats, or given any further information.  The Board finds that the Veteran's statement with regard to a river trip, without further information, and taken in conjunction with the fact that he was assigned to a destroyer which is not listed as a ship noted to have temporarily been on Vietnam's inland waters, is less than credible. 

The Veteran has also averred that the U.S.S. Blandy was attacked by the US Air Force and that there may have been a transfer of Agent Orange herbicide during this exposure.  The Board finds that any such statement by the Veteran that he was exposed to herbicides due to the an attack by the US Air Force, is purely speculative and is not competent evidence of exposure.  There are no service records which reflect any such attack, no competent evidence that an erroneous attack by the US Air force would have "transferred" herbicides to the Veteran, and no evidence that the Veteran was subject to herbicide exposure while aboard the U.S.S. Blandy.  

The Veteran has also averred that he was exposed to herbicides while drinking water aboard the U.S.S. Blandy.  The Board finds that there is no competent credible evidence of such exposure, and such exposure is not presumed under VA policy. 

The Veteran has also averred that the U.S.S. Blandy ran aground on one occasion.  The claims file is negative for any corroboration of such an incident.  Moreover, even if the U.S.S. Blandy did run aground, such an incident is not synonymous with the Veteran serving on land in Vietnam. 

As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to Agent Orange.  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  Although the Veteran has stated that, while on ship, he was within 200 to 300 yards, such a statement is not sufficient evidence that he was actually exposed to herbicides so as to invoke application of the presumption of service connection.  In addition, the STRs are negative for any such exposure.  Considering the Veteran's statements as to his location, the STRs, and the history of the U.S.S. Blandy, the Board finds that the evidence is against a finding that the Veteran was exposed to herbicides in service. 

In sum, the Board finds that the presumption of herbicide exposure does not apply to the Veteran, and there is no competent credible evidence of record that he was so exposed.  

The Board will next consider whether the Veteran is entitled to direct service connection.  A review of the Veteran's STRs is negative for any complaints of, or treatment for, diabetes mellitus.  The Veteran's report of medical examination, dated in November 1968, reflects that, upon clinical evaluation, his pertinent systems were normal.  The earliest clinical evidence of diabetes is in 2008, approximately 40 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
  
There is no competent medical evidence of record that the Veteran's diabetes is causally related to active service, to include exposure to an herbicide.  The medical records of evidence do not indicate that the Veteran's diabetes is related to service.

While the Veteran may sincerely believe that his disability is causally related to military service, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that diabetes is not the type of disability which a lay person is competent to provide an etiology.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral Neuropathy and Retinopathy

Service connection may be granted on a secondary basis if there is medical evidence that the current disability was either caused or aggravated by a service-connected disability.   The Veteran is service-connected for tinnitus and thickening of the right great toe nail.  There is no evidence of record, and the Veteran has not contended, that his peripheral neuropathy and retinopathy are causally related to his service-connected tinnitus and/or thickening of the right great toe nail.  His contention is that he has peripheral neuropathy and retinopathy due to his diabetes mellitus.  As the Board has denied the Veteran's claim for service connection for diabetes mellitus, service connection may not be established for peripheral neuropathy and retinopathy as secondary to diabetes mellitus. Sabonis v. Brown, 6 Vet. App. 426 (1994).   

The Board is not bound to discuss a theory of entitlement on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis. Robinson v. Mansfield, 21 Vet. App. 545 (2008).  As there is no evidence of record that the Veteran's peripheral neuropathy and retinopathy is related to active duty on a direct incurrence basis, the Board finds that service connection is not warranted.  The preponderance of the evidence is against the claims; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, Type II is denied.

Entitlement to service connection for retinopathy as secondary to diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus is denied.  




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


